Endicott, J.
The defendants were discovered in the bedroom of a hotel at midnight, under circumstances which, if unexplained, would warrant a jury in finding them guilty of the offence charged.
The conversation offered in evidence was properly excluded at the trial. It was not in reply to any evidence introduced by the government, but to meet the position taken by the district attorney, that the defendants left their homes in Greenfield and went to Shelburne Falls, “for an adulterous purpose.” This was in the nature of an argument upon the evidence presented. Whether they went there for an adulterous purpose is entirely immaterial to the defence. If they did not, but went for another purpose, that fact would have no tendency to explain the position in which the officer found them.
*47The ruling that permitted the defendants to show that they went with the advice of the mother of the male defendant was sufficiently favorable. Exceptions overruled.